Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 4,
2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00640-CV


                       SIDNEY BLANKS, JR., Appellant

                                        V.

                          URSULA BLANKS, Appellee

                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-80950


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed June 23, 2020. On April 6, 2021,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                      PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan